DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 08/12/2019; 05/24/2021; and 11/08/2021, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, 17, 21, and 43-45, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 2] The claim recites the limitation wherein the first and second removable membranes are positioned “immediately adjacent to” each other. The examiner is unable to determine the metes and bounds of this claim, since it is unclear to what extent the two membranes can be physically separated. For purposes of examination, it is interpreted that any scenario, wherein a first and second removable membrane are present, will meet the limitation of “immediately adjacent to.”
[Claim 16] The claim recites a dependency on cancelled claim 11. As such, the examiner is unable to determine the metes and bounds of the claim. For purposes of examination, it is interpreted that claim 16 depends directly from claim 1.
[Claim 16] The claim recites the limitation of “the second end of the container needle” in the 2nd line of the claim. There is a lack of antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted that the limitation recites “a second end of a container needle.”
[Claim 17] The claim is rejected based upon direct dependency from claim 16.
[Claim 21] The claim recites the limitation of “the membrane removal member” in the 1st line of the claim. There is a lack of antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted that the limitation recites “a membrane removal member.”
[Claim 43] The claim recites the limitation of “under non-sterile or non-aseptic conditions” in the 16th line of the claim. The examiner is unable to determine the metes and bounds of the claim, since it is unclear what conditions are encompassed by the limitation. It is also unclear if this requires non-sterile internal and/or external features of the recites structures. Furthermore, it is also unclear if the limitation requires non-sterility of the environment in which the structures are assembled. For purposes of examination, it is interpreted that any conditions of assembly meet the limitations of the claim.
[Claims 44 and 45] The claims are rejected based upon direct dependency from claim 43.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 16, 20, 35, 41, 43, and 44, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriesel et al. (USPN 5,330,426).
[Claim 1] Kriesel teaches a drug delivery device (figure 3) comprising: 
a housing (figure 5, item 12) defining an interior space (figure 5, item 12a); 
a container (figure 5, item 30) disposed in the interior space (figure 5, item 12a)  (as shown in figure 7) and including a reservoir (figure 5, item 38) containing a drug (figure 5, item 27) and a stopper (figure 5, item 36), the stopper (figure 5, item 36) being movable through the reservoir (figure 5, item 38) from a proximal end of the reservoir (figure 5, item 38) toward a distal end of the reservoir (figure 5, item 38) to expel the drug (figure 5, item 27) from the reservoir (figure 5, item 38) during operation of the drug delivery device (column 6, lines 67-68; column 7, line 1; column 8, lines 37-42); 
a first seal member (figure 5, item 42) connected to the container (figure 5, item 30) at the distal end of the reservoir (figure 5, item 38);
a first removable membrane (figure 5, item 40) covering an exterior surface of the first seal member (figure 5, item 42) to maintain sterility of the exterior surface of the first seal member (figure 5, item 42) prior to operation of the drug delivery device (column 7, lines 1-7); 
a fluid pathway assembly (figure 5, item 52) configured to establish fluid communication with the reservoir (figure 5, item 38) during operation of the drug delivery device (figure 10) and having a first end (figure 7, near item 46a), a second end (figure 7, near item 48a), and a fluid passage (figure 7, item 44c) extending between the first end and the second end (figure 7); 
a second seal member (figure 2, items 44/46) connected to the first end of the fluid pathway assembly (figure 5, item 52); and 
a second removable membrane (figure 3, item 12c) covering an exterior surface of the second seal member (figure 2, items 44/46) to maintain sterility of the exterior surface of the second seal member (figure 2, items 44/46) prior to operation of the drug delivery device (Kriesel discloses the structures of assemblage 54, including the “fluid path assembly” (item 52) and the “second seal member” (items 44/46), are placed in the housing (item 12) via a side opening (item 12a), prior to removal of the second removable membrane (item 12c) (column 7, lines 60-68; column 8, lines 1-14).
[Claim 2] Kriesel teaches the limitations of claim 1, upon which claim 2 depends. In addition, Kriesel discloses the first removable membrane (figure 5, item 40) and the second removable membrane (figure 3, item 12c) are positioned immediately adjacent to or in direct contact with each other prior to operation of the drug delivery device (see 112(b) interpretation above) (figure 3).
[Claim 4] Kriesel teaches the limitations of claim 1, upon which claim 4 depends. Kriesel also teaches a container access needle (figure 7, items 22/28) fixed relative to the fluid pathway assembly (figure 5, item 52) and having a first end (figure 7, item 28) and a second end (figure 7, item 22), the second end (figure 7, item 22) being in fluid communication with the fluid passage (figure 7, item 44c) of the fluid pathway assembly (figure 5, item 52) (figure 10).
[Claim 9] Kriesel teaches the limitations of claim 4, upon which claim 9 depends. Kriesel further discloses the second seal member (figure 2, items 44/46) including a rigid sleeve (figure 2, item 44) defining a sterile (column 3, lines 10-16) interior chamber (figure 10, items 44c/48b), wherein the first end (figure 7, item 28) of the container access needle (figure 7, items 22/28) is disposed within the sterile interior chamber (figure 10, items 44c/48b).
[Claim 16] Kriesel teaches the limitations of claim 1, upon which claim 16 depends (see 112(b) interpretation above). Kriesel also teaches the first seal member (figure 5, item 42) including a rigid sleeve (figure 5, item 42a) defining a sterile interior chamber (figure 5; column 7, lines 1-4), wherein a second end of a container needle (figure 5, item 47) (see 112(b) interpretation above) is disposed within the sterile interior chamber (figure 5).
[Claim 20] Kriesel teaches the limitations of claim 1, upon which claim 20 depends. In addition, Kriesel teaches the exterior surface of the first seal member (figure 5, item 42) contacts the exterior surface of the second seal member (figure 2, items 44/46) after the first (figure 5, item 40) and second (figure 3, item 12c) removable membranes are removed from, respectively, the first and second seal members (figure 10).
[Claim 35] Kriesel teaches an arrangement for a drug delivery device, the arrangement (figure 5) comprising: 
a fluid pathway assembly (figure 5, item 30) including 
a first end (figure 5, item 32), 
a second end (figure 5, item 34) connectable to an interior element of the drug delivery device (figure 7), 
a fluid passage (figure 5, items 38/47a) extending between the first end and the second end (figure 5), and
a seal member (figure 5, item 42) connected to the first end (figure 5, item 32) of the fluid pathway assembly (figure 5, item 30); 
a container access needle (figure 5, item 47) fixed relative to the fluid pathway assembly (figure 5, item 30) and having a first end and a second end, the second end being in fluid communication with the fluid passage (figure 5, items 38/47a) (figure 5); and 
a removable membrane (figure 5, item 40) covering an exterior surface of the seal member (figure 5, item 42) to maintain sterility of the exterior surface of the seal member (figure 5, item 42) prior to operation of the drug delivery device (column 7, lines 1-7).  
[Claim 41] Kriesel teaches the limitations of claim 35, upon which claim 41 depends. Kriesel further discloses the seal member (figure 5, item 42) including a rigid sleeve (figure 5, item 42a) defining a sterile interior chamber (figure 5; column 7, lines 1-4), wherein the first end of the container access needle (figure 5, item 47) is disposed within the sterile interior chamber (figure 5).
[Claim 43] Kriesel teaches a method of assembling a drug delivery device (figure 3), the method comprising: 
providing a first housing portion (figure 3, item 12) and a second housing portion (figure 3, item 12b); 
connecting (figure 7) a first pre-assembled arrangement (figure 5, item 56) to the first housing portion (figure 3, item 12) or the second housing portion (figure 3, item 12b), the first pre-assembled arrangement including 
a container (figure 5, item 30) having a reservoir (figure 5, item 38) containing a drug (figure 5, item 27) and a stopper (figure 5, item 36), the stopper (figure 5, item 36) being movable through the reservoir (figure 5, item 38) from a proximal end of the reservoir (figure 5, item 38) toward a distal end of the reservoir (figure 5, item 38) to expel the drug (figure 5, item 27) from the reservoir (figure 5, item 38) during operation of the drug delivery device (column 6, lines 67-68; column 7, line 1; column 8, lines 37-42), 
a first seal member (figure 5, item 42) connected to the container (figure 5, item 30) at the distal end of the reservoir (figure 5, item 38), and 
a first removable membrane (figure 5, item 40) covering an exterior surface of the first seal member (figure 5, item 42) to maintain sterility of the exterior surface of the first seal member (figure 5, item 42) prior to operation of the drug delivery device (column 7, lines 1-7); and 
connecting (figure 7) a second pre-assembled arrangement (figure 5, item 54) to the first housing portion (figure 3, item 12) or the second housing portion (figure 3, item 12b) under non-sterile or non-aseptic conditions (see 112(a) interpretation above), the second pre-assembled arrangement including 
a fluid pathway assembly (figure 5, item 52) having a first end (figure 7, near item 46a), a second end (figure 7, near item 48a), and a fluid passage (figure 7, item 44c) extending between the first end and the second end (figure 7), 
a second seal member (figure 2, items 44/46) connected to the first end of the fluid pathway assembly (figure 5, item 52), and 
a second removable membrane (figure 3, item 12c) covering an exterior surface of the second seal member (figure 2, items 44/46) to maintain sterility of the exterior surface of the second seal member (figure 2, items 44/46) prior to operation of the drug delivery device (Kriesel discloses the structures of assemblage 54, including the “fluid path assembly” (item 52) and the “second seal member” (items 44/46), are placed in the housing (item 12) via a side opening (item 12a), prior to removal of the second removable membrane (item 12c) (column 7, lines 60-68; column 8, lines 1-14).
[Claim 44] Kriesel teaches the limitations of claim 43, upon which claim 44 depends. In addition, Kriesel discloses the second pre-assembled arrangement (figure 5, item 54) is connected to the first housing portion (figure 3, item 12) or the second housing portion (figure 3, item 12b) prior to connecting the first pre-assembled arrangement (figure 5, item 56) to the first housing portion (figure 3, item 12) or the second housing portion (figure 3, item 12b) (column 7, lines 60-68; column 8, lines 1-36).

Allowable Subject Matter
Claims 3, 5-8, 10, 36, and 37, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 21, and 45, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/17/2022